Citation Nr: 1216425	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1951 to January 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO in San Antonio, Texas; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is seeking additional evidence relevant to the Veteran's clams for service connection for hearing loss and tinnitus.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

The Veteran has related a history of exposure to noise during active service, to include exposure to guns firing and loud machine noises at the bakery in which he worked.  The Veteran's DD 214 form demonstrates a military occupational specialty of baker.  Service treatment records reveal only whispered hearing tests.  There is no record of additional audiometric testing during the Veteran's active service and no record of treatment for or complaints of hearing loss or tinnitus are included in service treatment records.

At his May 2007 VA examination, the Veteran reported moderate tinnitus and hearing loss which had become progressively worse over the past 40 years.  Audiological test results were shown to demonstrate mild to moderate sensorineural hearing loss.  Having examined the Veteran, the examiner stated that, due to the fact that whispered voice tests were utilized, a determination as to whether hearing loss is related to noise exposure in service would require speculation.  The examiner further stated that, as the Veteran had reported that his onset of tinnitus began eight years prior, tinnitus was not likely related to noise exposure in service.  

In his March 2009 substantive appeal, the Veteran argued that he was entitled to service connection because his conditions originally manifested in service. 

At his March 2012 Travel Board hearing, the Veteran testified that he first noticed he was having problems with his ears when he was "over there" [in Germany].  He stated that he "wouldn't hear too good.  Maybe a day or so it would go away and then it would come back again but as long as we was working you could hear . . . your ears were not doing too good for you."  He stated that he noticed the problems when he got out of service and that it increased in severity from then on.  The Veteran explained that during service he worked in a large bakery with big mixers and without hearing protection.  He additionally explained that he had to fire his weapon many times in training without any hearing protection.  He further explained that he had employed the use of hearing aids for twenty years and that the ringing in his ears began between ten and fifteen years ago.  

Initially, as part of its duty to assist, VA must make all necessary efforts to obtain relevant records in the custody of a Federal department or agency and reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c).  (2011).  Here, the last VA medical records included in the claims file are July 2009 treatment records from the South Texas Health Care System.  In accordance with its 

duty to assist, relevant ongoing medical records should be requested. 38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Further, the Board finds that the VA examiner did not fully consider the Veteran's lay statements that he sustained in-service hearing loss, stating only that whisper test employed during service was not sufficient to demonstrate noise-induced hearing loss.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (an account in-service injury/treatment and symptomatology, within lay observation, must be considered in the evaluation of his claims.)  In addition, the examiner did not fully explain why the absence of an audiogram at discharge is so significant when rendering an opinion as to whether current hearing loss is related to service.  

In this case, the Board finds the Veteran's testimony regarding his exposure to noise in service without hearing protection and his assertion as to experiencing intermitting difficulty with hearing during service to be credible.  This being the case, the Board finds that that a new examination is in order so that the examiner may consider the Veteran's testimony as part of the evidence in support of his claim.  

Finally, the examiner is reminded that simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for hearing loss and/or tinnitus.  After securing the necessary release, the RO/AMC should obtain any relevant records identified by the Veteran. Additionally, relevant VA treatment records dated after July 23, 2009 should be requested from the VA South Texas Health Care System.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiology examination to determine the current nature of any hearing loss and to obtain an opinion as to whether any hearing loss disability and tinnitus are related to active military service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss disability identified in either ear is causally related to active service, to include noise exposure therein.  In rendering the opinion, the examiner should consider the Veteran's credible lay assertion of experiencing intermittent difficulty with hearing during service.  Specifically, the examiner should explain whether noise exposure during the Veteran's service resulted in the progressive hearing loss since service that the Veteran described, and if not, the medical reasoning for that conclusion.  If the examiner finds an opinion cannot be provided without resorting to speculation, the examiner should explain why the evidence is insufficient to render an opinion.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's reported tinnitus is causally related to active service, to include noise exposure therein.  If hearing loss is found to be related to service, the examiner is additionally asked to opine whether tinnitus at least as likely as not is related to the Veteran's hearing loss.  The examiner should explain the medical reasoning behind the conclusions reached.  

3. After completion of the above, review the expanded record and determine if the Veteran's claims can be granted.  If the any benefit sought on appeal remains denied, the Veteran and his representative should be issue a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



